Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 08/12/2022. Claims 1-9 and 11-22 are currently pending. Claim 10 id canceled per applicant’s request.

Priority
Current application, US Application No. 16/856,150, is filed on 04/23/2020.

Response to Amendment
Applicant's amendment, filed 08/12/2022, is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks on the objections to the drawings, the recited replacement sheet cannot be located in the amendment. Therefore, the previous objections are maintained.
Regarding remarks on the objections to the claims, the amendment addresses only part of previous objections. The addressed objections are withdrawn, but the unaddressed objections are maintained.
Regarding remarks on the rejections under 35 USC 101, election to participate in the DSMER Pilot Program by filing from PTO/SB/456 is acknowledged and appreciated by the examiner.
Regarding arguments on the rejections under 35 USC 102/103, amendment accompanied with persuasive arguments is accepted and the previous rejections are withdrawn. Thus, allowable subject matter over the prior art is indicated.

Drawings
	The drawings are objected to because in Fig. 4, the content in box 430 is difficult to read due to blurry images and founts. Besides, the specification describes the step 430 as a correlation factor being calculated by cross-plotting the top salt interpretation and the bathymetry elevation, but the plot in step 430 does not appear showing the identical correlation as recited in the specification (e.g. semi-variance and lag-distance). 	In Fig. 6, the legends specified at the top are not distinguishable in the actual plot below. It is suggested to change the legend symbols to appropriate ones which are easily distinguishable in black and white drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 1, 9 and 16 are objected to because of the following informalities:  As per claims 1, 9 and 16, the phrases “generating a two dimensional seismic top salt interpretation” and “generating a bathymetry elevation” are unclear because the words “interpretation” and “elevation” are action words, for example, not a map or drawing as shown in Fig. 4. So, the phrases “generating a two dimensional seismic top salt interpretation” and “generating a bathymetry elevation” should be replaced with “generating a two dimensional map of seismic top salt interpretation (or two dimensional seismic top salt  interpreted map)” and “generating a map of bathymetry elevation (or a bathymetry elevated map)” for clarity, respectively, or with appropriate phrases. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations (See MPEP 2106.03 Eligibility Step 1: The Four Categories of Statutory Subject Matter).
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for gridding of subsurface salt structures, the method comprising: (1.A)
determining a predetermined area lacks three dimensional seismic coverage; (1.B)
generating a two dimensional seismic top salt interpretation for the predetermined area; (1.C)
generating a bathymetry elevation of the predetermined area; (1.D)
determining that at least one two dimensional seismic line intersects a bathymetric feature of interest; (1.D)
and determining a correlation coefficient between the two dimensional seismic top salt interpretation and the bathymetry elevation by cross-plotting the two dimensional seismic top salt interpretation and the bathymetric elevation. (1.E)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps (1.B) and (1.E) are treated by the Examiner as belonging to Mental Process grouping as the limitations/steps involve human judgement, observation or evaluation while highlighted limitation/steps (1.C), (1.D) and (1.F) are treated as belonging to Mathematical Concept grouping as the limitations/steps (1.C) and (1.D) involve mathematical/geometrical relationship between different 2D geometrical representation of an area and mathematical/geometrical relationship between bathymetry elevation and the area, respectively. The limitation/step (1.F) involves calculation of a correlation between two geometrical representations which was cross-plotted. The cross-plotting involves the calculation of pixel values of each coordinate points of the interested area.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for gridding of subsurface salt structures”;
In Claim 9: “A system for gridding of subsurface salt structures” and “a computer comprising non-transitory computer readable medium including program instructions that when executed by a processor cause the processor to perform the operations”; 
As per claim 1, the additional element in the preamble “A method for gridding of subsurface salt structures” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. 
As per claim 9, the additional element in the preamble “A system for gridding of subsurface salt structures” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitation/element “a computer comprising non-transitory computer readable medium including program instructions that when executed by a processor cause the processor to perform the operations” represent a general computer with standard components in the art and it is not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Koller, Sun, Gorell, Jorgensen and others in the list of prior art of record cited below)
	Claims 1-9 and 11-15, therefore, are not patent eligible.

Allowable Subject Matter
Claims 1, 9 and 16 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections.
The following is a statement of reasons for the indication of allowable subject matter:  As per claims 1, 9 1nd 16, the closest prior art of record, Koller (US 5012675 A), Sun (US 20160070829 A1), Jorgensen (US 6278948 B1), Smit (F.W.H. Smit and et al, “Seismic geomorphology and origin of diagenetic geobodies in the Upper Cretaceous Chalk of the North Sea Basin”, Basin Research, 30(5), 895-925, 2017) and Yoshioka (K. Yoshioka and et al, “Modeling large-scale geoelectrical structures with inhomogeneous backgrounds using the integral equation method: applications to the bathymetry effect study in marine CSEM data”, SEG/New Orleans 2006 Annual Meeting), either singularly or in combination, fail to anticipate or render obvious limitations “determining a correlation coefficient between the two dimensional seismic top salt interpretation and the bathymetry elevation by cross-plotting the two dimensional seismic top salt interpretation and the bathymetric elevation“ in combination with other limitations.
As per claim 1, Koller discloses
	A method for gridding of subsurface salt structures, the method comprising: (surveys of an area of the earth, the data of each survey are gridded and grid node values determined [col 1 line 50-59], the invented method produces maps … earth features … to a map if the earth’s surface [col 3 line 4-18], cluster map, cluster 3 … Salt, cluster 5 over salt sills [col 15 line 67- col 17 line 2, Fig. 8])
	determining a predetermined area lacks three dimensional seismic coverage; (clusters are located and mapped, seismic section is produced [col 17 line 6 – 12, Fig. 9], An area of interest for oil and gas exploration has only sparse seismic data available but bathymetric, free air gravity data, and total field magnetic survey data are available over the survey area [col 15 line 27-38])
	generating a two dimensional seismic top salt interpretation for the predetermined area; (identification of subterranean feature with a cluster, discriminant function  … map that features across … area, discriminant function … identify … structures and features … survey area, actively moving salt [col 14 line 46- col 15 line 3], feature for the first area was specifically formulated to identify the cluster representative of the intrusive salts in the first area [col 15 line 7-10], cluster map, cluster 3 … Salt, cluster 5 over salt sills [col 15 line 67- col 17 line 2, Fig. 8]) 
	generating a bathymetry elevation of the predetermined area; (contoured bathymetric data for the survey area, covariant cluster map, derived from bathymetric and free air gravity surveys [col 2 line 59-64, Fig. 7 and 8])
	determining that at least one two dimensional seismic line intersects a bathymetric feature of interest; (determine whether and where the two canyon systems intersect in the area of interest [col 15 line 36-38], contoured … survey data … bathymetric data [col 15 line 39-59, Fig. 6], A seismic line of exploration 74 traverses clusters 82,78, 84 [col 17 line 3 – 12, Fig. 9])
	and determining a correlation variation between surveys using clusters corresponding identified earth structures and the clusters including salt interpretation and the bathymetric data. (correlation [col 2 line 65-68, Fig. 9], correlate variations in the various surveys, bathymetric and gravimetric data, covariance, covariant [col 3 line 19-31], by correlation with other information, such as seismic data, cores, and the like, the clusters corresponding to one or more particular earth structures or features may be identified [col 13 line 31-46]).

However, Koller is silent regarding the above allowable limitation.

Sun discloses observation of spatial correlation of seismic image data against mismatch threshold and preform correction based on gridding scheme on bathymetry and 2D seismic interpretation (Based on a seismic image of a subsurface volume, the disclosed methods enable the construction of a geologic model that specifies the grain-size distribution throughout a subsurface volume, gridding scheme, bathymetry, controls … by changing the boundary conditions [0023], interpretation of 2D seismic lines, spatially correlating outcrop observations, correct for changes in … geological deformation of the interpreted surface [0040], stopping condition, mismatch threshold [0042]), but is silent regarding the above allowable limitation.

Jorgensen discloses use of a salt map and bathymetry (a top of a salt map derived from Seismic imaging along with a density model and bathymetry (col 2 line 49-59], complex bathymetric effects, a depth dependent density as … in background sediment properties [col 4 line 22-32]), but is silent regarding the above allowable limitation.

Smit discloses basin modeling and reservoir characterization [abs] with respect to fault and salt mobilization [pg. 5 par. 3]), but is silent regarding the above allowable limitation.

Yoshioka discloses correlation between two sets of maps, i.e. absolute values of the … electric filed computed using inhomogeneous background conductivity (IBC) and iterative IBC (EM data for multiple geological models with some common geoelectrical
features, like a known inhomogeneous overburden, bathymetry, or salt dome structures [pg. 745 left col introduction], correlation between two sets of maps, absolute values of the … electric field [pg. 747 right col 2nd par from the bottom]), but is silent regarding the above allowable limitation.

As per claim 9, Koller discloses 
	A system for gridding of subsurface salt structures, (a computerized data processor is used for determining optimal clusters in a set of survey data [col 6 line 51-53], surveys of an area of the earth, the data of each survey are gridded and grid node values determined [col 1 line 50-59], cluster map, cluster 3 … Salt, cluster 5 over salt sills [col 15 line 67- col 17 line 2, Fig. 8]) the system comprising:
	a computer comprising non-transitory computer readable medium including program instructions that when executed by a processor cause the processor to perform the operations of: (computer usage requirements for the invention [col 1 line 45-46], using a computer by skilled programmers [col 5 line 32-33], computerized data processor [col 6 line 51-53])

Koller discloses the remaining limitations as explained in claim 1 above, but is silent regarding the above allowable limitation.

As per claim 16, Koller discloses 
	A computer-readable program including program instructions that when executed by a processor cause the processor to perform the operations of: (computerized data processor [col 6 line 51-53], the computer can also be programmed [col 6 line 63-67], instruction in the program [col 7 line 40], programs and software [col 7 line 66], programs, software [col 8 line 17-24])

Koller discloses the remaining limitations as explained in claim 1 above, but is silent regarding the above allowable limitation.

As per claim 2-8, 11-18 and 20-22, claims would also allowable because base claims 1, 9 and 16 would be allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857